       Case 1:19-cv-00391-LG-RPM Document 459 Filed 03/01/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-LG-RPM
LTD., in personam                 )
_________________________________ )

                    UNOPPOSED MOTION FOR EXTENSION OF TIME

        COME NOW Defendants, M/V NOR GOLIATH, in rem, and Goliath Offshore Holdings

Pte. Ltd., in personam (collectively “Goliath”), and respectfully request leave of this Court to

extend the deadline for filing their response to McAllister Towing of New York, LLC’s Motion

for Summary Judgment (Doc. 437). The current deadline for submitting any response is March 1,

2021. Goliath requests an additional four days to do so; the new deadline would be March 5, 2021

if this motion is granted.

        Counsel for Goliath has conferred with counsel for McAllister and has confirmed that

McAllister is not opposed to this request.

        WHEREFORE, for the reasons stated above Goliath respectfully requests that this

Honorable Court extend the deadline for filing their response to March 5, 2021.

                Done this the 1st day of March, 2021.




                                                1
PD.31264911.1
PD.31264911.1
       Case 1:19-cv-00391-LG-RPM Document 459 Filed 03/01/21 Page 2 of 2




                                            Respectfully submitted:

                                            /s/Miles P. Clements
                                            James G. Wyly, III (MS Bar 7415)
                                            Phelps Dunbar LLP
                                            2602 13th Street, Suite 300
                                            Gulfport, Mississippi 39501
                                            Telephone:     (228) 679-1130
                                            Facsimile:     (228) 679-1131
                                            E-Mail:        jim.wyly@phelps.com

                                            Miles P. Clements, T.A. (LA Bar 4184)
                                            Joseph E. Lee III (LA Bar 26968)
                                            Zachary J. Ardoin (LA Bar 37575)
                                            Phelps Dunbar LLP
                                            365 Canal Street, Suite 2000
                                            New Orleans, Louisiana 70130
                                            Telephone:    (504) 566-1311
                                            Facsimile:    (504) 568-9130
                                            E-Mail:       miles.clements@phelps.com
                                                          josh.lee@phelps.com
                                                          zachary.ardoin@phelps.com

                                            Counsel for Defendants M/V NOR GOLIATH, in
                                            rem, and Goliath Offshore Holdings Pte. Ltd., in
                                            personam



                                     Certificate of Service
        I HEREBY CERTIFY that, on the 1st day of March, 2021, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                            /s/Miles P. Clements




                                               2
PD.31264911.1
PD.31264911.1
